Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/18/2021 has been entered.

DETAILED ACTION
Notices to Applicant
This communication is a non-final rejection on the merits. Claims 1-3, 5, and 7-15, as filed 11/18/2021, are currently pending and have been considered below.
This application is a 371 of PCT/IB2016/054960 which was filed 08/18/2016.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Brush (USP App. Pub. No. 2012/0173266) in view of Gibby (USP App. Pub. No. 2014/0149133), Savin (USP App. Pub. No. 2013/0317848), and Fowler (WO 2015/162037 A1).

Regarding claim 1, Brush discloses: A computer-implemented method for recording a first health care event and calculating a reimbursement (identifying a medically appropriate action to perform during a clinical encounter (first health care event) for a patient that, if performed, results in a reimbursement to a care provider; abstract), the method comprising: 
--acquiring metadata for the first health care event in a memory of a medical device (system 200 includes a plan manager 212 (database) residing on a server of the central station 22; the plan manager 212 receives a care item for a particular patient (metadata); figures 1, 2; paragraphs [0048]-[0050], [0075]), the metadata comprising: 
--a patient identifier (the plan manager 212 includes a patient identifier 230; paragraphs [0078], [0079]); 
--a patient identifier entry time (time of clinical encounter; paragraph [0083]; “date/time of event associated with data, other clinical data associated therewith” paragraph [0077]); 
--a practitioner identifier (clinician or provider identifier; paragraph [0082]);
--a practitioner identifier entry time (time of clinical encounter; paragraph [0083])); 
--a health care site identifier (time of clinical encounter; paragraph [0083]; “date/time of event associated with data, other clinical data associated therewith” paragraph [0077]); 
--a health care site identifier entry time (time of clinical encounter; paragraph [0083]; “date/time of event associated with data, other clinical data associated therewith” paragraph [0077]); and 
--a medical reason for the health care event (reason for the visit; paragraph [0070]);
--sending the metadata from the medical device to a centralized computer server (electronic medical records 318 system sends data to central station 310);
--receiving a request for reimbursement in the centralized computer server from the medical device  (the plan manager 212 initiates reimbursement to the care provider for healthcare services provided to the patient in association with a clinical encounter; paragraph [0078]; “the plan developer 210 and/or the plan manager 212 may be a part of or associated with the central station 22,” par. [0050]); 
--generating a list of procedures based on the medical reason by the centralized computer server (the particular physician being visited and the reason for the visit can be utilized to identify data to include in a care ticket and/or care plan (procedures) associated with the physician visit; paragraph [0070]); 
--selecting a procedure from the list of procedures by the medical device (one or more actions to perform (selected procedure) during or in connection with a clinical encounter designated as appropriate are included within a care ticket, e.g., a care plan; paragraph [0071]);
--generating a list of required raw data types for the procedure by the centralized computer server (a care ticket or care plan can be generated appropriate to the particular patient, the health history of the patient, the particular clinical encounter, etc. (required data types); paragraph [0071]); 
--generating a list of required quality data for the procedure by the centralized computer server (guidelines, standards of care and other normative information (quality data) are utilized to determine appropriateness of healthcare information provided within a care ticket and/or care plan; paragraph [0072]); 
--calculating a reimbursement for the first health care event by the centralized computer server based on at least the procedure (procedure codes in par. [0073]), the medical device identifier (“a care item identifier 232,” in par. [0078]), the list of required raw data types for the procedure; the list of required quality data from the medical device (“the reimbursement initiator 238 recognizes the actions that have been performed in comparison to the actions recommended, suggested, or required,” par. [0086]); and the one or more quality data from the medical device (reimbursement initiator 238 facilitates reimbursement to a care provider; actions provided in a care ticket and/or care plan (procedure) can be deemed acceptable or preapproved for reimbursement; paragraph [0086]).

Brush’s value based determinations are made based on data stored in an EMR rather than receiving that data from a medical device directly. Gibby teaches:
(monitoring performance of a medical procedure at a local device 410 in FIG. 4), the raw data comprising: data acquired during the procedure by the medical device (receiving medical procedure data 420 in FIG. 4); a medical device identifier (“A procedure completion notification may be identified and transmitted 440 from the local device to the management device when the medical procedure is completed,” par. [0044]); a medical device identifier entry time (“the computing device may measure the time taken by the medical professional read an x-ray, CT scan, or other radiology scan,” par. [0021]); one or more quality data from the medical device for the procedure (“the computing device may measure the time taken by the medical professional read an x-ray, CT scan, or other radiology scan,” par. [0021]); and wherein the raw data further comprises a patient status before and after the procedure (“A medical professional may use or have access to a computing device 125 during a medical procedure, before a medical procedure or after a procedure. The computing device 125 may be able to autonomously monitor the medical procedure or may receive inputs from the medical professional from time to time, such in preparation for beginning the procedure, during the procedure, or after the procedure,” par. [0021]).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to expand Brush’s reimbursement calculations to include Gibby’s medical device based metrics because this would allow for a more granular, device-based quality calculation and thereby a more appropriate reimbursement calculation (see Gibby Abstract and pars. [0003] and [0004]).

Brush does not explicitly disclose the practitioner identifier is a two-factor authentication identifier. Savin teaches: wherein the metadata and the raw data comprise two factor authenticated data; and further wherein at least one factor of the two factor authentication is a watermark, an insurer-provided key, a biometric, a verification chip, a blockchain technology, or a public key (“Access to stored information can also be further protected by a RFID code, electronic personal identification number (PIN), and/or electronic biometric information to protect privacy and assure unauthorized access,” par. [0072).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to expand the reimbursement and quality calculations of Brush and Gibby with the two-factor authentication of Savin because this would enhance privacy and ensure against unauthorized access (see Savin par. [0072]) and ensure compliance with U.S.D.O.J. regulations (see Savin par. [0073]). 

Brush, Gibby, and Savin do not expressly disclose but Fowler teaches: the one or more quality data comprising: a calibration of the medical device (“a charge based on each preset of the ultrasound machine”, page 8 line 27; a preset being a “software mode” on page 20 line 15 which is interpreted as a calibration) a number of scans the medical device has performed (a charge based on a number of scans on page 23 line 9 and page 4 lines 29-30; The Examiner notes that even though Fowler broadly describes monthly billing statements and reimbursement amounts, the factors and calculations could be applied to a single imaging event if, e.g., the machine were only used for a single imaging event in the course of a billing period); a resolution of the medical device; or a signal to noise ratio.
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to expand the reimbursement and quality calculations of Brush, Gibby, and Savin to include the reimbursement factors of Fowler because this would ensure that the imagining device be used “efficiently and in a cost effective manner” (Fowler par. [0006]). 

Regarding claims 2 and 10, the claim is substantially similar to claim 1 and is rejected with the same reasoning. 

Regarding claim 3, Brush further discloses: wherein the patient identifier, the practitioner identifier and the health care site identifier are retrievably stored in one or more databases (system 200 includes a plan manager 212 (database) residing on a server of the central station 22; the plan manager 212 includes a patient identifier 230, clinician or provider identifier, and the care provider visited; figures 1, 2; paragraphs [0048]-[0050], [0070], [0075] [0078], [0079], [0082]).

Regarding claim 5, Brush, Savin, and Weinstein do not expressly disclose, but Fowler teaches wherein the patient identifier is anonymized (“anonymising named data within the at least one data log before the data is stored on the database” on page 9 lines 2-3).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to modify the combination of Brush, Gibby, and Savin to include anonymizing a patient identifier as taught by Fowler because this would provide greater patient privacy.

Regarding claim 11, Brush does not expressly disclose, but Gibby further teaches: wherein the quality data for the procedure includes a patient status before and after the procedure (“A medical professional may use or have access to a computing device 125 during a medical procedure, before a medical procedure or after a procedure. The computing device 125 may be able to autonomously monitor the medical procedure or may receive inputs from the medical professional from time to time, such in preparation for beginning the procedure, during the procedure, or after the procedure,” par. [0021]). The motivation to combine is the same as in claim 1.

Regarding claim 12¸ the claim is rejected with the same reasoning as claim 5.

Regarding claim 13, Brush further discloses a processor and a memory with an executable application for aggregating the metadata and the raw data for analysis (components of a general purpose computing device of the central station 22 include a processing unit, internal system memory and computer-executable instructions, such as program modules; paragraphs [0034], [0035]; the patient data referencer 220 references patient data aggregated from multiple sources such as personal health records 312, health information exchange 314, continuity of care documents 316, etc.; patient data store 404 includes aggregated patient data from a plurality of sources; figures 2-4; paragraphs [0053], [0095]).

Regarding claim 14, Brush does not expressly disclose, but Gibby teaches: wherein the executable application includes a correlation of the selected procedure with a patient status after the procedure (“The computing device 125 may be able to autonomously monitor the medical procedure or may receive inputs from the medical professional from time to time, such in preparation for beginning the procedure, during the procedure, or after the procedure”).
 It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to modify the combination of Brush and Savin to provide wherein the executable application includes a correlation of the selected procedure with a patient status after the procedure, as taught by Gibby, in order to provide a means for ascertaining a patient's health status at a given time for furthering value-based reimbursement.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brush (USP App. Pub. No. 2012/0173266) in view of Gibby (USP App. Pub. No. 2014/0149133), Savin (USP App. Pub. No. 2013/0317848), Fowler (WO 2015/162037 A1), and Vo (USP App. Pub. No. 2016/0042483).

Regarding claim 7, Brush further discloses: generating a second health care event by adding additional metadata and additional raw data to the first health care event metadata and the first health care event raw data (a newly generated or updated care item can reflect or incorporate any previous patient data added, deleted, or modified in association with the patient; paragraph [0083]).
Brush does not expressly disclose, but Vo teaches: wherein the first health care event is immutable and the second health care event is associated with a second practitioner identifier entry time (updating a patient's health records (adding a second health care event) via the user interface during a limited time period; figure 16; paragraphs [0096]-[0100]). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to modify the Brush, Gibby, Savin, and Fowler to provide that the second health care event is associated with a second practitioner identifier entry time, as taught by Vo, in order to provide a patient controlled electronic medical record system that can be used by patients, various healthcare professionals, and even emergency medical services (Vo Abstract).

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brush (USP App. Pub. No. 2012/0173266) in view of Gibby (USP App. Pub. No. 2014/0149133), Savin (USP App. Pub. No. 2013/0317848), Fowler (WO 2015/162037 A1), and Eventium (USP App. Pub. No. 2015/0310181).

Regarding claim 8, Brush further discloses: wherein the raw data for the health care event is aggregated (the patient data referencer 220 references patient data (raw data) aggregated from multiple sources such as personal health records 312, health information exchange 314, continuity of care documents 316, etc.; patient data store 404 includes aggregated patient data (raw data) from a plurality of sources; figures 2-4; paragraphs [0053], [0095]), but does not disclose wherein the raw data 
Eventium discloses wherein the raw data for the health care event is aggregated and analyzed to modify the list of procedures, the' list of data types and the list of quality data (one or more clinical pathways (list of procedures, the list of data types and the list of quality data) are updated or modified based on the aggregated data; paragraph [0051]). 
It would have been obvious to a person of ordinary skill in the art, at the time of invention, to modify the combination of Brush, Gibby, Savin, and Fowler to provide wherein the raw data for the health care event is aggregated and analyzed to modify the list of procedures, the list of data types and the list of quality data, as taught by Eventium, in order to provide a device with locally stored patient information and clinical pathways for providing improved healthcare services in dynamic and remote environments (abstract).

Regarding claim 15, the claim is rejected with the same reasoning as claim 8.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brush (USP App. Pub. No. 2012/0173266) in view of Gibby (USP App. Pub. No. 2014/0149133), Savin (USP App. Pub. No. 2013/0317848), Fowler (WO 2015/162037 A1), and Vining (USP App. Pub. No. 2012/0033871).

Regarding claim 9, Brush does not expressly disclose, but Vining teaches:
--wherein the procedure selected from the list of procedures is to record a radiology reading, the procedure comprising: providing a radiology image on a monitor (“Upon selection of a particular patient by the radiologist, the file loader displays all of the associated unread examination files for that patient,” par. [0028]); 
(“After initialization of the menus, the first available image from the sorted images is displayed in a user-interface by a 2D viewer 610 as shown in FIG. 6A from which the radiologist may begin analysis of the first image,” par. [0034]); 
--capturing a screen-shot of the radiology image and a time-stamp of the viewing by the radiologist (“The process of recording a diagnostic finding begins with positioning the cursor over the location of the feature on the digital image and clicking the RMB at step 312,” par. [0044]); 
--providing an annotation of the radiology image by an audio or video recording (“annotation of findings,” par. [0049]); and 
--storing the radiology image, the screen-shot, the time stamp and the annotation (“The reporting system also supports “real-time dynamic radiology.” Each diagnostic finding is annotated with a timestamp,” par. [0065]); and 
--the list of required data types comprises: the radiology image; the screen-shot of the radiology image with the time-stamp of the viewing by the radiologist; and the annotation of the radiology image by an audio or video recording (paragraphs [0044], [0048], and [0060]).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to modify the combination of Brush, Gibby, Savin, and Fowler to provide this type of radiology recording for the purpose of providing improved standardized reporting of this type of diagnostic information (paragraph 0007 of Vining).


Response to arguments
Applicant's arguments filed 11/18/2021 have been fully considered and are discussed below. 
Regarding the subject matter ineligibility rejections, the Examiner is persuaded that the currently pending claims satisfy the 101 eligibility requirements and has withdrawn the e.g., via a person filling out a usage form) integrate the abstract idea (i.e., reimbursement calculation) into a practical application. Receiving this data directly from the medical device is not merely using computers as a tool to perform otherwise mental processes and instead solves the problem of ensuring that usage data is truthful. This is supported by page 1- lines 21-23 of the Specification: “The data from the device is provided directly, rather than through a text-based interpretation of digital data, thus it is a “truth-source” of quality assured data some embodiments of which are described in further detail above.”
Regarding the prior art rejections, Applicant’s arguments are moot in view of the newly-applied teachings of Fowler. The Examiner notes that even though Fowler broadly describes monthly billing statements and reimbursement amounts, the factors and calculations could be applied to a single imaging event if, e.g., the machine were only used for a single imaging event in the course of a billing period.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299.  The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/JOSHUA B BLANCHETTE/               Primary Examiner, Art Unit 3626